Allowed Claims
1.	Claims 1-12 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a carbon resistance layer(FIG. 2: 12) at spaces confined between the conductive traces(FIG. 2: 11)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0010704 A1 to Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2015/0378483 A1 to Tachikawa et al. (“Tachikawa”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

claim 1, Chen discloses a resistive touch screen (FIG. 7; ¶¶0031-0032, 0040), comprising:
	a cover plate(61)(FIG. 7; ¶0040);
	a plurality of conductive traces (FIG. 8 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶0030) contacting the cover plate(61)(FIG. 7; ¶0040); and
	a carbon resistance layer(631, 6315)(FIGs. 7-8; ¶¶0040, 0042) contacting the cover plate(61)(FIG. 7; ¶0040) between the conductive traces(FIG. 8 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1, which as shown in FIG. 8 has 1811 extends below the carbon resistance layer 6315 and 1812 extends above the carbon resistance layer 6315; ¶0030),
	wherein the conductive traces (FIG. 8 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶0030) are electrically connected to the carbon resistance layer(631, 6315)(FIGs. 7-8; ¶¶0040, 0042) to form an inductive resistive layer (FIGs. 7-8: 631, 6315, the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶¶0030, 0040, 0042).
	Chen does not expressly disclose a plurality of conductive traces formed on the cover plate; and a carbon resistance layer printed on the cover plate at spaces confined between the conductive traces.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Tachikawa discloses a conductive element(45)(FIG. 3; ¶0044) formed on the cover plate(44)(FIG. 3; ¶0044); and a carbon resistance layer(46)(FIG. 3; ¶¶0049, 0051) printed on the cover plate(44)(FIG. 3; ¶0044).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen to include: (i) Tachikawa’s teaching of a conductive element formed on the cover plate to provide a resistive touch screen that is more reliable (i.e., by attaching the conductive element to the cover plate it is kept in its place and therefore does not become electrically disconnected); and (ii) Tachikawa’s teaching of and a carbon resistance layer printed on the cover plate to provide a resistive touch screen that is more reliable (i.e., by attaching the conductive element to the cover plate it is kept in its place and therefore does not become electrically disconnected) using an inexpensive process (i.e., printing).
	Chen modified by Tachikawa teaches a plurality of conductive traces formed on the cover plate (Chen: FIGs. 7-8: 61 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶¶0030, 0040; Tachikawa: FIG. 3: 44-45; ¶0044).
	Chen modified by Tachikawa does not expressly disclose a carbon resistance layer at spaces confined between the conductive traces, with all other limitations as claimed.

Independent claim 4 identifies the distinct features: “a carbon resistance layer(FIG. 2: 12) at spaces confined between the conductive traces(FIG. 2: 11)”, with all other limitations as claimed.
Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2015/0378483 A1 to Tachikawa et al. (“Tachikawa”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	More specifically as to claim 4, Chen discloses an organic light emitting diode (OLED) display(7)(FIG. 9; ¶¶0046-0047), comprising an OLED display panel(77)(FIG. 9; ¶¶0046-0047) and a resistive touch screen(71, 711, 712, 731, 73, 733)(FIG. 9; ¶0046), wherein the resistive touch screen(71, 711, 712, 731, 73, 733)(FIG. 9; ¶0046) is attached to the OLED display panel(77)(FIG. 9; ¶¶0046-0047), and the resistive touch screen(71, 711, 712, 731, 73, 733)(FIG. 9; ¶0046) comprises:
	a cover plate(61, 71)(FIGs. 7, 9; ¶¶0040, 0046);
	a plurality of conductive traces (FIG. 8 – the conductive traces in FIGs. 7-8 the cover plate(61, 71)(FIGs. 7, 9; ¶¶0040, 0046); and
	a carbon resistance layer(631, 6315)(FIGs. 7-8; ¶¶0040, 0042) contacting the cover plate(61, 71)(FIGs. 7, 9; ¶¶0040, 0046) between the conductive traces (FIG. 8 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1, which as shown in FIG. 8 has 1811 extends below the carbon resistance layer 6315 and 1812 extends above the carbon resistance layer 6315; ¶0030),
	wherein the conductive traces (FIG. 8 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶0030) are electrically connected to the carbon resistance layer (631, 6315)(FIGs. 7-8; ¶¶0040, 0042) to form an inductive resistive layer (FIGs. 7-8: 631, 6315, the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶¶0030, 0040, 0042).
	Chen does not expressly disclose a plurality of conductive traces formed on the cover plate; and a carbon resistance layer printed on the cover plate at spaces confined between the conductive traces.
Tachikawa discloses a conductive element(45)(FIG. 3; ¶0044) formed on the cover plate(44)(FIG. 3; ¶0044); and a carbon resistance layer(46)(FIG. 3; ¶¶0049, 0051) printed on the cover plate(44)(FIG. 3; ¶0044).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen to include: (i) Tachikawa’s teaching of a conductive element formed on the cover plate to provide an OLED display that is more reliable (i.e., by attaching the conductive element to the cover plate it is kept in its place and therefore does not become electrically disconnected); and (ii) Tachikawa’s teaching of and a carbon resistance layer printed on the cover plate to provide an OLED display that is more reliable (i.e., by attaching the conductive element to the cover plate it is kept in its place and therefore does not become electrically disconnected) using an inexpensive process (i.e., printing).
	Chen modified by Tachikawa teaches a plurality of conductive traces formed on the cover plate (Chen: FIGs. 7-9: 61, 71 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶¶0030, 0040, 0046; Tachikawa: FIG. 3: 44-45; ¶0044).
Chen modified by Tachikawa does not expressly disclose a carbon resistance layer at spaces confined between the conductive traces, with all other limitations as claimed.

Independent claim 7 identifies the distinct features: “a carbon resistance layer(FIG. 2: 12) at spaces confined between the conductive traces(FIG. 2: 11)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0010704 A1 to Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2015/0378483 A1 to Tachikawa et al. (“Tachikawa”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 7, Chen discloses a method for manufacturing a resistive touch screen (FIG. 7; ¶¶0031-0032, 0040), comprising:
	providing a cover plate(61)(FIG. 7; ¶0040);
	forming a plurality of conductive traces (FIG. 8 – the conductive traces in  contacting the cover plate(61)(FIG. 7; ¶0040); and
	a carbon resistance layer(631, 6315)(FIGs. 7-8; ¶¶0040, 0042) contacting the cover plate(61)(FIG. 7; ¶0040) between the conductive traces(FIG. 8 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1, which as shown in FIG. 8 has 1811 extends below the carbon resistance layer 6315 and 1812 extends above the carbon resistance layer 6315; ¶0030), such that the conductive traces (FIG. 8 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶0030) are electrically connected to the carbon resistance layer(631, 6315)(FIGs. 7-8; ¶¶0040, 0042) to form an inductive resistive layer (FIGs. 7-8: 631, 6315, the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶¶0030, 0040, 0042).
	Chen does not expressly disclose forming a plurality of conductive traces on the cover plate; printing a carbon resistance layer on the cover plate at spaces confined between the conductive traces.
Tachikawa discloses forming a conductive element(45)(FIG. 3; ¶0044) on the cover plate(44)(FIG. 3; ¶0044); printing a carbon resistance layer(46)(FIG. 3; ¶¶0049, 0051) on the cover plate(44)(FIG. 3; ¶0044).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen to include: (i) Tachikawa’s teaching of forming a conductive element on the cover plate to provide a method for manufacturing a resistive touch screen in which the resistive touch screen is more reliable (i.e., by attaching the conductive element to the cover plate it is kept in its place Tachikawa’s teaching of printing a carbon resistance layer on the cover plate to provide a method for manufacturing a resistive touch screen in which the resistive touch screen is more reliable (i.e., by attaching the conductive element to the cover plate it is kept in its place and therefore does not become electrically disconnected) using an inexpensive process (i.e., printing).
Chen modified by Tachikawa teaches forming a plurality of conductive traces on the cover plate (Chen: FIGs. 7-8: 61 – the conductive traces in FIGs. 7-8 that correspond to 1811 and 1813 in FIG. 1; ¶¶0030, 0040; Tachikawa: FIG. 3: 44-45; ¶0044).
Chen modified by Tachikawa does not expressly disclose a carbon resistance layer at spaces confined between the conductive traces, with all other limitations as claimed.
Other Relevant Prior Art
3.	Other relevant prior art includes:
(i)	China Patent Pub. No. 107128090 A to Long discloses resistive touch layer(7)(FIG. 14; p 4, especially – “piezo-resistance layer (7)”) including wires(6)(FIGs. 12, 13; p 4, especially – “parallel wire is formed after drying (6)”) on top of printed conductive ink (FIG. 12: 5; p 4, especially – “ink…(5)”).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
             
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2017/0010703 A1 to Chen et al. which teaches similar limitations (see e.g., FIGs. 1 and 7) to those attributed to by previously-cited U.S. Patent Pub. No. 2017/0010704 A1 to Chen et al. 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
               
    PNG
    media_image10.png
    4506
    2887
    media_image10.png
    Greyscale

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692